Name: COMMISSION REGULATION (EEC) No 1896/93 of 14 July 1993 adjusting the prices and amounts fixed in ecus in the rice sector as a result of the monetary realignments during the 1992/93 marketing year
 Type: Regulation
 Subject Matter: economic policy;  prices;  plant product
 Date Published: nan

 15. 7. 93 Official Journal of the European Communities No L 172/ 13 COMMISSION REGULATION (EEC) No 1896/93 of 14 July 1993 adjusting the prices and amounts fixed in ecus in the rice sector as a result of the monetary realignments during the 1992/93 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1 544/93 (2), amended by Regulation (EEC) No 1331 /93 (10), with effect from the beginning of the 1993/94 marketing year, under the arrangements for automatically dismantling negative monetary gaps ; whereas Article 2 of Regulation (EEC) No 3824/92 provides that the resulting reductions in the prices and amounts are to be specified for each sector concerned and that the reduced prices and amounts are to be fixed ; whereas the intervention price for paddy rice and the target price for husked rice have been fixed by Council Regulation (EEC) No 1545/93 (u ) for the 1993/94 marketing year ; Whereas Council Regulation (EEC) No 1547/93 (l2) fixes the amount of production aid for certain varieties of rice of the Indica type during the 1992/93 marketing year ; Whereas the special aid applicable in the rice sector in Portugal provided for in Regulation (EEC) No 3653/90 must be reduced by one sixth for the 1993/94 marketing year ; whereas the reducing coefficient should be taken into account in doing so ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committe for Cereals, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), and in particular Article 9 ( 1 ) thereof, Having regard to Commission Regulation (EEC) No 3824/92 of 28 December 1992 laying down the prices and amounts fixed in ecus as a result of the monetary realignments (4), as last amended by Regulation (EEC) No 1 663/93 (% and in particular Article 2 thereof, Having regard to Council Regulation (EEC) No 3653/90 of 11 December 1990 introducing transitional measures governing the common organization of the market in cereals and rice in Portugal (6), as amended by Regulation (EEC) No 738/93 F), and in particular Article 10 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 1 of Commission Regulation (EEC) No 3820/92 of 28 December 1992 on transitional measures for the application of the agrimonetary arrangements laid down in Council Regulation (EEC) No 3813/92 (8) esta ­ blishes a link between the agrimonetary arrangements applicable with effect from 1 January 1993 and those applying previously ; Article 1 The prices and amonts fixed in ecus in the rice sector and divided by 1,013088 shall be as set out in the Annex. Whereas Regulation (EEC) No 3824/92 establishes the list of prices and amounts in the rice sector which are affected by the reducing coefficient of 1,013088 fixed by Commission Regulation (EEC) No 537/93 (9), as last Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1993 . (') OJ No L 166, 25. 6 . 1976, p. 1 . (4 OJ No L 154, 25. 6. 1993, p. 5. (3) OJ No L 387, 31 . 12. 1992, p . 1 . (4) OJ No L 387, 31 . 12. 1992, p . 29 . (0 OJ No L 158, 30. 6 . 1993, p. 18 . (6) OJ No L 362, 27. 12. 1990 , p. 28 . 0 OJ No L 77, 31 . 3 . 1993, p. 1 . (8) OJ No L 387, 31 . 12. 1992, p . 22 . ( ,0) OJ No L 132, 29 . 5. 1993, p . 114. (") OJ No L 154, 25 . 6 . 1993, p . 7. ( ,2) OJ No L 154, 25. 6. 1993, p. 9 .0 OJ No L 57, 10. 3 . 1993, p. 18 . No L 172/ 14 Official Journal of the European Communities 15. 7. 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 1993 . For the Commission Rene STEICHEN Member of the Commission ANNEX RICE SECTOR 1993/94 marketing year 1 . Prices referred to in Regulation (EEC) No 1896/93 (a) Intervention price for paddy rice ECU 309,60/tonne (b) Target price for husked rice ECU 530,60/tonne 2. Special aid applicable in Portugal, as referred to in Regulation (EEC) No 3653/90 ECU 20,56/tonne 3. Production aid for certain varieties of rice as referred to in Article 8a of Regulation (EEC) No 1418/76 ECU 98,71 /ha